The opinion of the Court was delivered by
Manning, J.
The plaintiff seeks by this action to compel the defendant to strike from filie rolls for 1882, 1883, and 1884 an assessment *909of one share of stock of the New Orleans Cotton Exchange made against him as owner of it, on the ground that there is no law providing for the assessment or taxation of such shares.
In 1882 the Board of Assessors assessed against the Cotton Exchange all the shares of its stock, and we held that this was without warrant of law because the Act of 1880 had in contemplation the assessment and taxation of stock in money-making and dividend-paying corporations alone, and as it appeared that the Cotton Exchange was in neither of these categories, we annulled the assessment. N. 0. Cotton Ex. vs. Bd. of Assessors, 35 Ann. 1154.
The assessment in that case was made under sec. 48 of the Act of 1880, Sess. Acts, p. 102, and the plaintiff argues that the assessment in this case, having been made under sec. 28 of the Act of 1882, Sess. Acts p. 128, which is identical with the other, the decision then made applies here and a similar decree must be entered. We do not think so.
These two sections of the two Acts are identical but there are essential differences in other sections. The Act of 1882 is more comprehensive than its predecessor and the assessment now made is based upon other Sections than that cited. The first Section of the Act of 1880 merely directs that taxes shall be levied upon the assessed valuation of all property within the State except such as is expressly exempted. The corresponding section of the Act of 1882 repeats this language and then proceeds to declare that “the term property as herein used means and includes all movable property, all personal property * * all shares of stock and all other things whatever possessing any money-value,” and near the close of the Act there is a supplemental definition of various terms used therein, i. e. “the phrase personal property or movable property shall be held to mean and include all-tilings other than real estate which have any pecuniary value, and moneys, credits, investment in bonds, stocks, shares in joint-stock companies or otherwise.” Sec. 88.
It is not claimed that the Cotton Exchange is a joint-stock company nor is it, since in the suit against it we found that “ it pays no dividends, lends no money, transacts no business of its own from which pecuniary profits result to itself or to its members,” but it is manifest that shares in other companies are equally declared included in the phrases movable or personal property, and even if this were not broad enough, the term property alone is expressly defined as meaning inter alios all shares of stock and whatever possesses a money-value.
That the shares of stock of the Cotton Exchange have a money-value is apparent from the testimony of its President and Secretary. *910Three or four years ago a share was worth forty-seven hundred dollars. It now ranges from one thousand to fourteen hundred dollars. Banks and other money-lending institutions receive the stock of the Exchange as collateral for loans and as pledges. It is quoted among other stocks and that too upon the boards of the Exchange itself. It is bought and sold as other stocks are and is sometimes bought as an investment. Any one may buy and hold it. No one can be a member of the Exchange unless he owns a share, and therefore it has a value outside of and beyond and in addition to its general market-value, as its ownership carries with it a personal privilege. But the ownership of a share does,not entitle one to membership. There are seventy or eighty shares held b| persons who are not members and they acquired them by purchase. The value of shares therefore does not depend solely upon the privilege or hope of being elected- a member. They are bought as other stock is for speculation as well as investment. They have all the indicia of other securities, such as bank-stock, insurance-stock, etc. When the owner dies, they go among other assets into his succession. Like other stocks, their value fluctuates with the demand for them. If seventy or eighty persons, not now’members of the Exchange and not holding any stock, should conceive that their business would be greatly promoted by membership or that other advantages would accrue to them thereby, and they should seek to buy shares, the seventy or eighty holders who are not members would find an instant demand for their shares and an appreciation of their market value would follow.
If these shares of stock be not taxable, it would be difficult to find any securities that are. They fall within the definition of property as including all shares of stock and of course within the broader designation of whatever'has a money value.
Besides the objections to the assessment of 1884 there is an additional one to those of 1882 and 1883. These shares of stock were not assessed on the rolls for those years but have been placed upon supplemental rolls. This is expressly authorized by the Act of 1882 when if empowers the assessors to assess any property that may have been omitted. Sess., Acts, p. 122. sec. 11.
The lower court relieved the plaintiff froiu the assessment of his share of stock which we think is error. Therefore
It is ordered and decreed that the judgment of the lower court is reversed, and that the plaintiff’s demand be dismissed and the defendant have and recover of him judgment rejecting the same and for costs.